COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-11-00338-CR
                                                §
                         Appellant,                                 Appeal from
                                                §
 v.                                                        County Criminal Court No. 3
                                                §
 JUAN LOERA,                                                 of El Paso County, Texas
                                                §
                         Appellee.                             (TC # 20100C02109)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order and remand the cause to the trial court for

further proceedings consistent with the opinion of this Court, and that this decision be certified

below for observation.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.